UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHANCE CHRISTIAN KENNEDY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00127-CCE-1)


Submitted:   June 19, 2015                    Decided:   July 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Eric D. Placke, First
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chance      Christian         Kennedy      appeals          the     240-month    sentence

imposed following his guilty plea to transportation of child

pornography,        in     violation        of    18    U.S.C.       § 2252A       (2012).       On

appeal, Kennedy challenges the substantive reasonableness of his

sentence.       For the reasons that follow, we affirm.

       We     review       a   sentence          for     reasonableness,             applying    a

“deferential        abuse-of-discretion                 standard.”           Gall     v.   United

States, 552 U.S. 38, 41 (2007).                        Where, as here, no significant

procedural         error       is    alleged,          we        examine     the     substantive

reasonableness           of    the    sentence,          “tak[ing]         into     account     the

totality of the circumstances.”                        Id. at 51.           The sentence must

be “sufficient, but not greater than necessary,” to satisfy the

goals    of    sentencing.            See    18       U.S.C.       § 3553(a)       (2012).       We

presume       on    appeal          that    a      within-Guidelines               sentence      is

substantively reasonable.                  United States v. Louthian, 756 F.3d
295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                                       The

defendant bears the burden to rebut this presumption “by showing

that    the    sentence        is    unreasonable           when     measured       against     the

18 U.S.C. § 3553(a) factors.”                    Id.

       Kennedy      first       asserts          that       we     should     not     apply     the

presumption of reasonableness to sentences for child pornography

offenses, as the child pornography Sentencing Guidelines did not

result      from     the       Sentencing         Commission’s             typical     empirical

                                                  2
approach,     but        instead       are       the       result           of        Congressional

intervention designed to increase penalties applicable to child

pornography offenses.               This argument amounts to a policy attack

on the relevant Guidelines, which we have previously rejected.

United States v. Strieper, 666 F.3d 288, 295-96 (4th Cir. 2012);

accord United States v. Mondragon-Santiago, 564 F.3d 357, 367

(5th Cir. 2009) (explaining that, although district courts are

authorized to disagree with Guidelines on policy grounds and to

adjust sentences accordingly, “we will not second-guess their

decisions    under       a    more    lenient         standard         simply          because    the

particular Guideline is not empirically-based”).

      Kennedy also argues that, notwithstanding any presumption

of   reasonableness          applied       to    his      sentence,         the        sentence    is

greater     than        necessary       to      meet       the        statutory          goals     of

sentencing.     Kennedy focuses on his own youth, developmental and

learning disabilities, and lack of prior criminal history in

asserting that a more lenient sentence was required.                                      However,

the district court considered these factors in fashioning its

sentence,     ultimately           concluding         that       a    sentence          below     the

Guidelines     range         was     inappropriate           given          the        nature     and

circumstances       of       the    offense         and   the        need    to       reflect     its

seriousness,       to    provide      just      punishment,           and        to    protect    the

public.       The        court      observed         that       Kennedy’s             offense     was

particularly       serious         given   the      number       of    victims          and   images

                                                3
involved, Kennedy’s failure to be deterred by contact with law

enforcement, and his “striking” cruelty and exploitation of his

victims.     In view of these valid considerations, we conclude

Kennedy    fails   to    rebut       the       presumption   of    reasonableness

accorded his sentence.

       We affirm the district court’s judgment.                  We dispense with

oral   argument    because     the     facts      and   legal     contentions    are

adequately   presented    in     the    materials       before    this   court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           4